DETAILED ACTION
1.	 Claims 1-26 are pending in this application.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 03/17/2022, claims 1-2, 4, 9-10, 12, 17-18, and 20 have been amended. Claims 3, 5-8, 11, 13-16, 19, and 21-24 have been kept original. Claims 25-26 have been add as new claims. The currently pending claims considered below are Claims 1-26.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-2, 7, 9-10, 15, 17-18, 23, and 25-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasaraghavan et al. (US 11070881 B1) in view of Zeng et al. (US 20180040029 A1).

As per claim 1, Srinivasaraghavan teaches a method, comprising (Srinivasaraghavan, fig. 3, Column 3, Lines 1-12, “the systems and methods may be implemented for different types of providers (e.g., online and/or brick and mortar retailers, rental services, marketplaces, restaurants, and/or the like), may utilize different types of data to train the models, may have more than two models for generating recommendations, may generate different types of recommendations, and/or the like.”): 
providing, to a scoring model (Srinivasaraghavan, figs. 1A-M, Column 3, Lines 34-37, “to train the first model to determine a score of a recommended content item (e.g., a 35 probability that a user will be interested in the recommended content item, and/or the like).” Where the first model herein is interpreted as the scoring model. Further, fig. 1A:120, Column 4, Lines 22-44, “As shown by reference number 120 in FIG. 1A, the server device 105 may provide the content data, the first model, and the second model to the testing platform 110.” Wherein the server is providing content data to the first model herein interpreted as the scoring model), 
value-based training data (Srinivasaraghavan, fig. 2, Column 17, Lines 1-10, and Column 18, Lines 28-30, “After training, the machine learning system may store the model as a trained model 225 to be used to analyze new observations.” Where the trained mode model has the observations data as illustrated in fig. 2. The observations data is interpreted as the value-based training data), 
the training data comprising multiple instances (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the diagram illustrates multiples observations, features set, and etc.) of 
(i) user features (Srinivasaraghavan, fig. 2:210, Column 17, Lines 11-14, “As shown by reference number 210, the set of observations includes a feature set (e.g., a set of metadata, and/or the like).” Wherein the feature set is interpreted as the user features), 
(ii) features of corresponding content items presented to users (Srinivasaraghavan, fig. 2, Column 17, Lines 42-48, “a feature set for a set of observations may include a first feature of "Genre," a second feature of "Actor," a third feature of "Release Year," and so on.” Where the first feature of "Genre," a second feature of "Actor," a third feature of "Release Year," and so on are interpreted as features of corresponding content items presented to users and the Genre, Actor, and Release Year are interpreted as items that is presented on a user recommendation. See also Column 1, Lines 53-56, “The recommendations may be presented to the user as a list of content items related to the content item.”), and 
(iii) respective values of a value variable determined for each of the content items for the users (Srinivasaraghavan, fig. 2, Column 17, Lines 42-48, “As shown, for a first observation (e.g., a content item, such as the movie "Sound of Music"), the first feature may be "Musical," the second feature may be "Julie Andrews," the third feature may be "1965," and so on.” Wherein the Musical, Julie Andrews, and 1965 are interpreted as the respective values of a value variable determined for each of the content items for the users), 
the respective values of the value variable being determined (Srinivasaraghavan, fig. 2, Column 17, Lines 50-54, “For example, the feature set may include, with respect to an observation, one or more of the following features: a rating, an award, a director, an artist, a creator, an author, a publisher, a movie studio, a television network, a record label, a type, a language, and/or the like.” Wherein the feature set is interpreted as the future being determined. Those features are interpreted as variable that has value as show above), 
from user behaviors with respect to content items presented to the users (Srinivasaraghavan, fig. 2, Column 2, Lines 47-55, “An online provider of goods and/or services (e.g., a content delivery system, a retailer, a rental service, a marketplace, a restaurant, and/or the like) may seek to utilize data to predict behavior of a user after the user initially engages with a website of the online provider (e.g., by accessing an item and/or a service, by purchasing the item and/or the service, by renting the item and/or the service, by moving the item and/or service to a shopping cart, and/or the like).” Further, Column 17, Lines 21-22, “historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback reflective of user interests is interpreted as user behaviors with respect to content items presented to the users show in a set of observations obtained from historical data. The observations herein are interpreted as user behaviors), 
by a value model based on an anchor variable in the user behaviors (Srinivasaraghavan, fig. 2, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the target variable is interpreted as the anchor variable in the user behaviors); 
training, using the training data (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the first model is training to use the observation data to generate recommendations that further is used to calculate scores), 
the scoring model to generate value-based scores from user features (Srinivasaraghavan, fig. 5, Column 25, Lines 44-46, “calculating first scores for the first recommendations based on the first distance metrics;” Wherein the calculating first scores for the first recommendations based on the first distance metrics is interpreted as the generate value-based scores from user features) and 
content item features (Srinivasaraghavan, fig. 5, Column 25, Lines 46-48, “calculating second scores for the second recommendations based on the second distance metrics;” Wherein the calculating second scores for the second recommendations based on the second distance metrics is interpreted as the generate value-based scores from content item features. Further, Column 25, Lines 46-67, a plurality of other scores are calculating based on data collected form the user’s observations and items that describe those observations);
However, it is noted that the prior art of Srinivasaraghavan does not explicitly teach “generating, for each of a plurality of candidate content items selected for a first user, respective value-based scores using the trained scoring model, respective content item features of the respective candidate content items, and first user features of the first user; ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items; and providing two or more of the candidate content items for presentation on a device of the  first user in an order determined by the ranking.”
On the other hand, in the same field of endeavor, Zeng teaches generating, for each of a plurality of candidate content items selected for a first user (Zeng, fig. 5A, par. [0063]-[0064], “The content creation user interface 500 (e.g., an embodiment of the content creation user interface 140 shown in FIG. 1), generated by the user interface manager 310 (shown in FIG. 3), includes input forms (e.g., a text box, drop down menu, radio buttons, file upload button, etc.) for a creator to provide creatives to the online system 100.” Where the content creation user interface has a plurality of candidate content items for the user to select in order to create a creative. Further, par. [0068], “The content creation user interface 500 shows the recommendation “select a city to narrow your target region” because the region “California” is too board, e.g., a user located in San Francisco, Calif. may not likely be interested in the same types of content items or creatives as a user located in Fresno, Calif.” the user located in San Francisco, Calif. is interpreted as the first user), 
respective value-based scores using the trained scoring model (Zeng, fig. 5A, par. [0065]-[0066], “A first creative score model 365 is trained to generate scores for media title type creatives.” Where the generated scores for media title type creatives is interpreted as the respective value-based scores using the trained scoring model. For example, “the first creative score model 365 outputs the creative score 514 of “2/10,” e.g., two points out of a total of ten points” wherein the score 514 of “2/10,” is interpreted as the respective value-based scores using the trained scoring model), 
respective content item features of the respective candidate content items (Zeng, fig. 5A, par. [0067], “A second creative score model 365 is trained to generate scores for image creatives. The second creative score model 365 takes as input creative features describing the image creative “bulldog.jpg” and user features describing the target demographic “10-30 year olds” and the target region “California.” Based on the input, the second creative score model 365 outputs the creative score 516 of “3/10.” Wherein the input creative features describing the image creative “bulldog.jpg”  is interpreted as the respective content item features of the respective candidate content items), and 
first user features of the first user (Zeng, fig. 5A, par. [0067], “A second creative score model 365 is trained to generate scores for image creatives. The second creative score model 365 takes as input creative features describing the image creative “bulldog.jpg” and user features describing the target demographic “10-30 year olds” and the target region “California.” Based on the input, the second creative score model 365 outputs the creative score 516 of “3/10.” Wherein the user features describing the target demographic “10-30 year olds” is interpreted as the first user features of the first user); 
ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items (Zeng, fig. 5:518, “FIG. 5A shows feedback 518, e.g., a confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module 380. The confidence scores for the recommendations associated with the media title, media, target demographic, target region, and content value are 80%, 95%, 75%, 60%, and 50%, respectively. The confidence score for the error notification associated with the call to action is 90%. Based on the confidence scores, the creative score model 365 is most likely to generate an updated creative score for the image creative if the creator modifies the image creative according to the feedback provided because the high confidence score indicates that the recommendation associated with the call to action is highly applicable to the creative call to action.” Wherein the confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module is interpreted as the ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items where the recommendation module is interpreted to have the ranking engine); and 
providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking (Zeng, figs. 5A-B, par. [0042]-[0043], generates graphical user interfaces such as a content creation user interface presenting information from the online system. Where the user interfaces presented has a plurality of recommendation associated with an item. The plurality of recommendations is ranked in order. Further, fig. 7:760, par. [0078], provide the recommendations for display on the client device. Where the recommendations are interpreted as the two or more of the candidate content items. The content of the content creation user interface is presenting on a percentage ranked order as illustrate on fig. 5A. The client device is interpreted as the device of the first user. it is also noted in the interface that multiple creatives are being showed in the user interface in the client deice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zeng that teaches provides feedback to a content provider creating a content item for a target audience into Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to measure an effectiveness of each content item in a campaign (Zeng par. [0002]).

As per claim 2, Zeng teaches wherein providing value-based training data comprises: providing historical data representing content items and data representing (Zeng, figs. 2A-B, par. [0029], a content item set comprising of schedule indication times for content items of the corresponding content item set are scheduled to be published. Where the content item set has historical data to represent the content item set futures such as who is the audience, budget, schedule times, and etc. All the content item has icon representation. For example, fig. 3:240 content items set is illustrated), 
for each presentation of each content item (Zeng, fig. 2B, par. [0033], a content item, where a content item is presented), 
acts of user behavior made in response to each presentation of each content item (Zen, fig. 2B, par. [0033]-[0034], metrics of number of user that express of the content. Where the expressed interest in a content is interpreted as the acts of user behavior made in response to each presentation of each content item); and 
evaluating the historical data with a latent variable model that has value to a respective user as an unobserved latent variable (Zen, fig. 4A, par. [0046], [0058], a creative score model, where the creative score model is interpreted as the latent variable model. The creative score model is evaluating data from the feature set where the future set contain historical data form a plurality of content item.  The creative score model has variables such as user features, creative features, creative score, and feedback. Where the variable creative score is interpreted as the respective user as an unobserved latent variable, see fig. 4A:365), 
that has user actions as variables, and that has a particular user action as the anchor variable (Zen, fig. 6:640, par. [0076], “The machine learning module 325 identifies 640 feature sets based on the content items, the user information, and the action information.” Where the action information can be a user express interest to a content item. Further, fig. 4, and par. [0034], user actions such as make a comment to a content item, or share a content item. Where the variable the tracks the operation to allow the user action of share a content item is interpreted as the particular user action as an anchor variable. Where the user action in this case is to share a content item. Further, par. [0023], fig. 5A-B, teaches a feedback value which can be understood as an anchor variable that indicates user behaviors), 
to generate training data representing a measure of value of each content item to the user who responded to the content item with one or more user actions (Zen, figs. 4A-B, par. [0060]-[0062], training creative score models. Where data representing each content item is evaluated/measure. Fig. 4B, illustrate an example of feature set evaluation. Further, fig. 6:650, par. [0076], “The recommendation system 120 generates 650 a score for a creative (e.g., an image type creative or a body of text type creative) to be included in a content item using a model, e.g., the creative score model 365, trained based on the feature sets.” Where the score for a creative data is being measure/calculate base on trained based on the feature sets. Where the feature sets have content item to the user who responded to the content item with one or more user actions).

As per claim 7, Zeng teaches wherein providing candidate content items for presentation comprises providing, with content items that have value-based scores above a predetermined threshold, a mark indicating a high predicted value for the first user (Zeng, fig. 5A-B, par. [0054]-[0055], [0070],  a content creation user interface showing content item recommendations and a score for the content item. A threshold is predetermined to determine if the recommendation feedback is high recommend or low recommend, see fig. 5A:518. Where the recommendation feedback is interpreted as the mark indicating a high predicted value for the first user). threshold, a mark indicating a high predicted value for the first user.

As per claim 9, Srinivasaraghavan teaches a system comprising (Srinivasaraghavan, fig. 3, Column 3, Lines 1-12, “the systems and methods may be implemented for different types of providers (e.g., online and/or brick and mortar retailers, rental services, marketplaces, restaurants, and/or the like), may utilize different types of data to train the models, may have more than two models for generating recommendations, may generate different types of recommendations, and/or the like.”): 
one or more computers (Srinivasaraghavan, fig. 3, Column 17, Lines 5-11, “The machine learning system may include or may be included in a computing device, a server”) and 
one or more storage devices on which are stored instructions that are operable (Srinivasaraghavan, fig. 3, Column 20, Lines 36-38, “A storage component 309 includes a hard disk or another type of storage device that stores information, data, and/or software ( e.g., code, instructions, and/or the like)”),
when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Srinivasaraghavan, fig. 3, Column 20, Lines 32-36, “In some implementations, execution of the set of instructions, by one or more processors 307, causes the one or more processors 307 and/or the testing platform 110  to perform one or more operations or processes described herein.”): 
providing, to a scoring model (Srinivasaraghavan, figs. 1A-M, Column 3, Lines 34-37, “to train the first model to determine a score of a recommended content item (e.g., a 35 probability that a user will be interested in the recommended content item, and/or the like).” Where the first model herein is interpreted as the scoring model. Further, fig. 1A:120, Column 4, Lines 22-44, “As shown by reference number 120 in FIG. 1A, the server device 105 may provide the content data, the first model, and the second model to the testing platform 110.” Wherein the server is providing content data to the first model herein interpreted as the scoring model), 
value-based training data (Srinivasaraghavan, fig. 2, Column 17, Lines 1-10, and Column 18, Lines 28-30, “After training, the machine learning system may store the model as a trained model 225 to be used to analyze new observations.” Where the trained mode model has the observations data as illustrated in fig. 2. The observations data is interpreted as the value-based training data), 
the training data comprising multiple instances (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the diagram illustrates multiples observations, features set, and etc.) of 
(i) user features (Srinivasaraghavan, fig. 2:210, Column 17, Lines 11-14, “As shown by reference number 210, the set of observations includes a feature set (e.g., a set of metadata, and/or the like).” Wherein the feature set is interpreted as the user features), 
(ii) features of corresponding content items presented to users (Srinivasaraghavan, fig. 2, Column 17, Lines 42-48, “a feature set for a set of observations may include a first feature of "Genre," a second feature of "Actor," a third feature of "Release Year," and so on.” Where the first feature of "Genre," a second feature of "Actor," a third feature of "Release Year," and so on are interpreted as features of corresponding content items presented to users and the Genre, Actor, and Release Year are interpreted as items that is presented on a user recommendation. See also Column 1, Lines 53-56, “The recommendations may be presented to the user as a list of content items related to the content item.”), and 
(iii) respective values of a value variable determined for each of the content items for the users (Srinivasaraghavan, fig. 2, Column 17, Lines 42-48, “As shown, for a first observation (e.g., a content item, such as the movie "Sound of Music"), the first feature may be "Musical," the second feature may be "Julie Andrews," the third feature may be "1965," and so on.” Wherein the Musical, Julie Andrews, and 1965 are interpreted as the respective values of a value variable determined for each of the content items for the users), 
the respective values of the value variable being determined (Srinivasaraghavan, fig. 2, Column 17, Lines 50-54, “For example, the feature set may include, with respect to an observation, one or more of the following features: a rating, an award, a director, an artist, a creator, an author, a publisher, a movie studio, a television network, a record label, a type, a language, and/or the like.” Wherein the feature set is interpreted as the future being determined. Those features are interpreted as variable that has value as show above), 
from user behaviors with respect to content items presented to the users (Srinivasaraghavan, fig. 2, Column 2, Lines 47-55, “An online provider of goods and/or services (e.g., a content delivery system, a retailer, a rental service, a marketplace, a restaurant, and/or the like) may seek to utilize data to predict behavior of a user after the user initially engages with a website of the online provider (e.g., by accessing an item and/or a service, by purchasing the item and/or the service, by renting the item and/or the service, by moving the item and/or service to a shopping cart, and/or the like).” Further, Column 17, Lines 21-22, “historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback reflective of user interests is interpreted as user behaviors with respect to content items presented to the users show in a set of observations obtained from historical data. The observations herein are interpreted as user behaviors), 
by a value model based on an anchor variable in the user behaviors (Srinivasaraghavan, fig. 2, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the target variable is interpreted as the anchor variable in the user behaviors); 
training, using the training data (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the first model is training to use the observation data to generate recommendations that further is used to calculate scores), 
the scoring model to generate value-based scores from user features (Srinivasaraghavan, fig. 5, Column 25, Lines 44-46, “calculating first scores for the first recommendations based on the first distance metrics;” Wherein the calculating first scores for the first recommendations based on the first distance metrics is interpreted as the generate value-based scores from user features) and 
content item features (Srinivasaraghavan, fig. 5, Column 25, Lines 46-48, “calculating second scores for the second recommendations based on the second distance metrics;” Wherein the calculating second scores for the second recommendations based on the second distance metrics is interpreted as the generate value-based scores from content item features. Further, Column 25, Lines 46-67, a plurality of other scores are calculating based on data collected form the user’s observations and items that describe those observations);
However, it is noted that the prior art of Srinivasaraghavan does not explicitly teach “generating, for each of a plurality of candidate content items selected for a first user, respective value-based scores using the trained scoring model, respective content item features of the respective candidate content items, and first user features of the first user; ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items; and providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking.”
On the other hand, in the same field of endeavor, Zeng teaches generating, for each of a plurality of candidate content items selected for a first user (Zeng, fig. 5A, par. [0063]-[0064], “The content creation user interface 500 (e.g., an embodiment of the content creation user interface 140 shown in FIG. 1), generated by the user interface manager 310 (shown in FIG. 3), includes input forms (e.g., a text box, drop down menu, radio buttons, file upload button, etc.) for a creator to provide creatives to the online system 100.” Where the content creation user interface has a plurality of candidate content items for the user to select in order to create a creative. Further, par. [0068], “The content creation user interface 500 shows the recommendation “select a city to narrow your target region” because the region “California” is too board, e.g., a user located in San Francisco, Calif. may not likely be interested in the same types of content items or creatives as a user located in Fresno, Calif.” the user located in San Francisco, Calif. is interpreted as the first user), 
respective value-based scores using the trained scoring model (Zeng, fig. 5A, par. [0065]-[0066], “A first creative score model 365 is trained to generate scores for media title type creatives.” Where the generated scores for media title type creatives is interpreted as the respective value-based scores using the trained scoring model. For example, “the first creative score model 365 outputs the creative score 514 of “2/10,” e.g., two points out of a total of ten points” wherein the score 514 of “2/10,” is interpreted as the respective value-based scores using the trained scoring model), 
respective content item features of the respective candidate content items (Zeng, fig. 5A, par. [0067], “A second creative score model 365 is trained to generate scores for image creatives. The second creative score model 365 takes as input creative features describing the image creative “bulldog.jpg” and user features describing the target demographic “10-30 year olds” and the target region “California.” Based on the input, the second creative score model 365 outputs the creative score 516 of “3/10.” Wherein the input creative features describing the image creative “bulldog.jpg”  is interpreted as the respective content item features of the respective candidate content items), and 
first user features of the first user (Zeng, fig. 5A, par. [0067], “A second creative score model 365 is trained to generate scores for image creatives. The second creative score model 365 takes as input creative features describing the image creative “bulldog.jpg” and user features describing the target demographic “10-30 year olds” and the target region “California.” Based on the input, the second creative score model 365 outputs the creative score 516 of “3/10.” Wherein the user features describing the target demographic “10-30 year olds” is interpreted as the first user features of the first user); 
ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items (Zeng, fig. 5:518, “FIG. 5A shows feedback 518, e.g., a confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module 380. The confidence scores for the recommendations associated with the media title, media, target demographic, target region, and content value are 80%, 95%, 75%, 60%, and 50%, respectively. The confidence score for the error notification associated with the call to action is 90%. Based on the confidence scores, the creative score model 365 is most likely to generate an updated creative score for the image creative if the creator modifies the image creative according to the feedback provided because the high confidence score indicates that the recommendation associated with the call to action is highly applicable to the creative call to action.” Wherein the confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module is interpreted as the ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items where the recommendation module is interpreted to have the ranking engine); and 
providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking (Zeng, figs. 5A-B, par. [0042]-[0043], generates graphical user interfaces such as a content creation user interface presenting information from the online system. Where the user interfaces presented has a plurality of recommendation associated with an item. The plurality of recommendations are ranked in order. Further, fig. 7:760, par. [0078], provide the recommendations for display on the client device. Where the recommendations are interpreted as the two or more of the candidate content items. The content of the content creation user interface is presenting on a percentage ranked order as illustrate on fig. 5A. The client device is interpreted as the device of the first user. it is also noted in the interface that multiple creatives are being showed in the user interface in the client deice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zeng that teaches provides feedback to a content provider creating a content item for a target audience into Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to measure an effectiveness of each content item in a campaign (Zeng par. [0002]).

As per claim 10, Zeng teaches wherein providing value-based training data comprises: providing historical data representing content items and data representing (Zeng, figs. 2A-B, par. [0029], a content item set comprising of schedule indication times for content items of the corresponding content item set are scheduled to be published. Where the content item set has historical data to represent the content item set futures such as who is the audience, budget, schedule times, and etc. All the content item has icon representation. For example, fig. 3:240 content items set is illustrated), 
for each presentation of each content item (Zeng, fig. 2B, par. [0033], a content item, where a content item is presented), 
acts of user behavior made in response to each presentation of each content item (Zen, fig. 2B, par. [0033]-[0034], metrics of number of user that express of the content. Where the expressed interest in a content is interpreted as the acts of user behavior made in response to each presentation of each content item); and 
evaluating the historical data with a latent variable model that has value to a respective user as an unobserved latent variable (Zen, fig. 4A, par. [0046], [0058], a creative score model, where the creative score model is interpreted as the latent variable model. The creative score model is evaluating data from the feature set where the future set contain historical data form a plurality of content item.  The creative score model has variables such as user features, creative features, creative score, and feedback. Where the variable creative score is interpreted as the respective user as an unobserved latent variable, see fig. 4A:365), 
that has user actions as variables, and that has a particular user action as the anchor variable (Zen, fig. 6:640, par. [0076], “The machine learning module 325 identifies 640 feature sets based on the content items, the user information, and the action information.” Where the action information can be a user express interest to a content item. Further, fig. 4, and par. [0034], user actions such as make a comment to a content item, or share a content item. Where the variable the tracks the operation to allow the user action of share a content item is interpreted as the particular user action as an anchor variable. Where the user action in this case is to share a content item. Further, par. [0023], fig. 5A-B, teaches a feedback value which can be understood as an anchor variable that indicates user behaviors), 
to generate training data representing a measure of value of each content item to the user who responded to the content item with one or more user actions (Zen, figs. 4A-B, par. [0060]-[0062], training creative score models. Where data representing each content item is evaluated/measure. Fig. 4B, illustrate an example of feature set evaluation. Further, fig. 6:650, par. [0076], “The recommendation system 120 generates 650 a score for a creative (e.g., an image type creative or a body of text type creative) to be included in a content item using a model, e.g., the creative score model 365, trained based on the feature sets.” Where the score for a creative data is being measure/calculate base on trained based on the feature sets. Where the feature sets has content item to the user who responded to the content item with one or more user actions).

As per claim 15, Zeng teaches wherein providing candidate content items for presentation comprises providing, with content items that have value-based scores above a predetermined threshold, a mark indicating a high predicted value for the first user (Zeng, fig. 5A-B, par. [0054]-[0055], [0070],  a content creation user interface showing content item recommendations and a score for the content item. A threshold is predetermined to determine if the recommendation feedback is high recommend or low recommend, see fig. 5A:518. Where the recommendation feedback is interpreted as the mark indicating a high predicted value for the first user).

As per claim 17, Srinivasaraghavan teaches One or more non-transitory computer storage media encoded with computer program instructions (Srinivasaraghavan, fig. 3, Column 20, Lines 40-49, “In some implementations, memory 308 and/or storage component 309 is/are implemented as a non-transitory computer readable medium.”)
that when executed by one or more computers cause the one or more computers to perform operations comprising the operations comprising (Srinivasaraghavan, fig. 3, Column 20, Lines 32-36, “In some implementations, execution of the set of instructions, by one or more processors 307, causes the one or more processors 307 and/or the testing platform 110 to perform one or more operations or processes described herein.”. Further, (Srinivasaraghavan, fig. 3, Column 17, Lines 5-11, “The machine learning system may include or may be included in a computing device, a server”): 
providing, to a scoring model (Srinivasaraghavan, figs. 1A-M, Column 3, Lines 34-37, “to train the first model to determine a score of a recommended content item (e.g., a 35 probability that a user will be interested in the recommended content item, and/or the like).” Where the first model herein is interpreted as the scoring model. Further, fig. 1A:120, Column 4, Lines 22-44, “As shown by reference number 120 in FIG. 1A, the server device 105 may provide the content data, the first model, and the second model to the testing platform 110.” Wherein the server is providing content data to the first model herein interpreted as the scoring model), 
value-based training data (Srinivasaraghavan, fig. 2, Column 17, Lines 1-10, and Column 18, Lines 28-30, “After training, the machine learning system may store the model as a trained model 225 to be used to analyze new observations.” Where the trained mode model has the observations data as illustrated in fig. 2. The observations data is interpreted as the value-based training data), 
the training data comprising multiple instances (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the diagram illustrates multiples observations, features set, and etc.) of 
(i) user features (Srinivasaraghavan, fig. 2:210, Column 17, Lines 11-14, “As shown by reference number 210, the set of observations includes a feature set (e.g., a set of metadata, and/or the like).” Wherein the feature set is interpreted as the user features), 
(ii) features of corresponding content items presented to users (Srinivasaraghavan, fig. 2, Column 17, Lines 42-48, “a feature set for a set of observations may include a first feature of "Genre," a second feature of "Actor," a third feature of "Release Year," and so on.” Where the first feature of "Genre," a second feature of "Actor," a third feature of "Release Year," and so on are interpreted as features of corresponding content items presented to users and the Genre, Actor, and Release Year are interpreted as items that is presented on a user recommendation. See also Column 1, Lines 53-56, “The recommendations may be presented to the user as a list of content items related to the content item.”), and 
(iii) respective values of a value variable determined for each of the content items for the users (Srinivasaraghavan, fig. 2, Column 17, Lines 42-48, “As shown, for a first observation (e.g., a content item, such as the movie "Sound of Music"), the first feature may be "Musical," the second feature may be "Julie Andrews," the third feature may be "1965," and so on.” Wherein the Musical, Julie Andrews, and 1965 are interpreted as the respective values of a value variable determined for each of the content items for the users), 
the respective values of the value variable being determined (Srinivasaraghavan, fig. 2, Column 17, Lines 50-54, “For example, the feature set may include, with respect to an observation, one or more of the following features: a rating, an award, a director, an artist, a creator, an author, a publisher, a movie studio, a television network, a record label, a type, a language, and/or the like.” Wherein the feature set is interpreted as the future being determined. Those features are interpreted as variable that has value as show above), 
from user behaviors with respect to content items presented to the users (Srinivasaraghavan, fig. 2, Column 2, Lines 47-55, “An online provider of goods and/or services (e.g., a content delivery system, a retailer, a rental service, a marketplace, a restaurant, and/or the like) may seek to utilize data to predict behavior of a user after the user initially engages with a website of the online provider (e.g., by accessing an item and/or a service, by purchasing the item and/or the service, by renting the item and/or the service, by moving the item and/or service to a shopping cart, and/or the like).” Further, Column 17, Lines 21-22, “historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback reflective of user interests is interpreted as user behaviors with respect to content items presented to the users show in a set of observations obtained from historical data. The observations herein are interpreted as user behaviors), 
by a value model based on an anchor variable in the user behaviors (Srinivasaraghavan, fig. 2, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the target variable is interpreted as the anchor variable in the user behaviors); 
training, using the training data (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the first model is training to use the observation data to generate recommendations that further is used to calculate scores), 
the scoring model to generate value-based scores from user features (Srinivasaraghavan, fig. 5, Column 25, Lines 44-46, “calculating first scores for the first recommendations based on the first distance metrics;” Wherein the calculating first scores for the first recommendations based on the first distance metrics is interpreted as the generate value-based scores from user features) and 
content item features (Srinivasaraghavan, fig. 5, Column 25, Lines 46-48, “calculating second scores for the second recommendations based on the second distance metrics;” Wherein the calculating second scores for the second recommendations based on the second distance metrics is interpreted as the generate value-based scores from content item features. Further, Column 25, Lines 46-67, a plurality of other scores are calculating based on data collected form the user’s observations and items that describe those observations);
However, it is noted that the prior art of Srinivasaraghavan does not explicitly teach “generating, for each of a plurality of candidate content items selected for a first user, respective value-based scores using the trained scoring model, respective content item features of the respective candidate content items, and first user features of the first user; ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items; and providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking.”
On the other hand, in the same field of endeavor, Zeng teaches generating, for each of a plurality of candidate content items selected for a first user (Zeng, fig. 5A, par. [0063]-[0064], “The content creation user interface 500 (e.g., an embodiment of the content creation user interface 140 shown in FIG. 1), generated by the user interface manager 310 (shown in FIG. 3), includes input forms (e.g., a text box, drop down menu, radio buttons, file upload button, etc.) for a creator to provide creatives to the online system 100.” Where the content creation user interface has a plurality of candidate content items for the user to select in order to create a creative. Further, par. [0068], “The content creation user interface 500 shows the recommendation “select a city to narrow your target region” because the region “California” is too board, e.g., a user located in San Francisco, Calif. may not likely be interested in the same types of content items or creatives as a user located in Fresno, Calif.” the user located in San Francisco, Calif. is interpreted as the first user), 
respective value-based scores using the trained scoring model (Zeng, fig. 5A, par. [0065]-[0066], “A first creative score model 365 is trained to generate scores for media title type creatives.” Where the generated scores for media title type creatives is interpreted as the respective value-based scores using the trained scoring model. For example, “the first creative score model 365 outputs the creative score 514 of “2/10,” e.g., two points out of a total of ten points” wherein the score 514 of “2/10,” is interpreted as the respective value-based scores using the trained scoring model), 
respective content item features of the respective candidate content items (Zeng, fig. 5A, par. [0067], “A second creative score model 365 is trained to generate scores for image creatives. The second creative score model 365 takes as input creative features describing the image creative “bulldog.jpg” and user features describing the target demographic “10-30 year olds” and the target region “California.” Based on the input, the second creative score model 365 outputs the creative score 516 of “3/10.” Wherein the input creative features describing the image creative “bulldog.jpg”  is interpreted as the respective content item features of the respective candidate content items), and 
first user features of the first user (Zeng, fig. 5A, par. [0067], “A second creative score model 365 is trained to generate scores for image creatives. The second creative score model 365 takes as input creative features describing the image creative “bulldog.jpg” and user features describing the target demographic “10-30 year olds” and the target region “California.” Based on the input, the second creative score model 365 outputs the creative score 516 of “3/10.” Wherein the user features describing the target demographic “10-30 year olds” is interpreted as the first user features of the first user); 
ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items (Zeng, fig. 5:518, “FIG. 5A shows feedback 518, e.g., a confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module 380. The confidence scores for the recommendations associated with the media title, media, target demographic, target region, and content value are 80%, 95%, 75%, 60%, and 50%, respectively. The confidence score for the error notification associated with the call to action is 90%. Based on the confidence scores, the creative score model 365 is most likely to generate an updated creative score for the image creative if the creator modifies the image creative according to the feedback provided because the high confidence score indicates that the recommendation associated with the call to action is highly applicable to the creative call to action.” Wherein the confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module is interpreted as the ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items where the recommendation module is interpreted to have the ranking engine); and 
providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking (Zeng, figs. 5A-B, par. [0042]-[0043], generates graphical user interfaces such as a content creation user interface presenting information from the online system. Where the user interfaces presented has a plurality of recommendation associated with an item. The plurality of recommendations are ranked in order. Further, fig. 7:760, par. [0078], provide the recommendations for display on the client device. Where the recommendations are interpreted as the two or more of the candidate content items. The content of the content creation user interface is presenting on a percentage ranked order as illustrate on fig. 5A. The client device is interpreted as the device of the first user. it is also noted in the interface that multiple creatives are being showed in the user interface in the client deice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zeng that teaches provides feedback to a content provider creating a content item for a target audience into Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to measure an effectiveness of each content item in a campaign (Zeng par. [0002]).

As per claim 18, Zeng teaches wherein providing value- based training data comprises: providing historical data representing content items and data representing (Zeng, figs. 2A-B, par. [0029], a content item set comprising of schedule indication times for content items of the corresponding content item set are scheduled to be published. Where the content item set has historical data to represent the content item set futures such as who is the audience, budget, schedule times, and etc. All the content item has icon representation. For example, fig. 3:240 content items set is illustrated), 
for each presentation of each content item (Zeng, fig. 2B, par. [0033], a content item, where a content item is presented), 
acts of user behavior made in response to each presentation of each content item (Zen, fig. 2B, par. [0033]-[0034], metrics of number of user that express of the content. Where the expressed interest in a content is interpreted as the acts of user behavior made in response to each presentation of each content item); and 
evaluating the historical data with a latent variable model that has value to a respective user as an unobserved latent variable (Zen, fig. 4A, par. [0046], [0058], a creative score model, where the creative score model is interpreted as the latent variable model. The creative score model is evaluating data from the feature set where the future set contain historical data form a plurality of content item.  The creative score model has variables such as user features, creative features, creative score, and feedback. Where the variable creative score is interpreted as the respective user as an unobserved latent variable, see fig. 4A:365), 
that has user actions as variables, and that has a particular user action as the anchor variable (Zen, fig. 6:640, par. [0076], “The machine learning module 325 identifies 640 feature sets based on the content items, the user information, and the action information.” Where the action information can be a user express interest to a content item. Further, fig. 4, and par. [0034], user actions such as make a comment to a content item, or share a content item. Where the variable the tracks the operation to allow the user action of share a content item is interpreted as the particular user action as an anchor variable. Where the user action in this case is to share a content item. Further, par. [0023], fig. 5A-B, teaches a feedback value which can be understood as an anchor variable that indicates user behaviors), 
to generate training data representing a measure of value of each content item to the user who responded to the content item with one or more user actions (Zen, figs. 4A-B, par. [0060]-[0062], training creative score models. Where data representing each content item is evaluated/measure. Fig. 4B, illustrate an example of feature set evaluation. Further, fig. 6:650, par. [0076], “The recommendation system 120 generates 650 a score for a creative (e.g., an image type creative or a body of text type creative) to be included in a content item using a model, e.g., the creative score model 365, trained based on the feature sets.” Where the score for a creative data is being measure/calculate base on trained based on the feature sets. Where the feature sets has content item to the user who responded to the content item with one or more user actions).

As per claim 23, Zeng teaches wherein providing candidate content items for presentation comprises providing, with content items that have value-based scores above a predetermined threshold, a mark indicating a high predicted value for the first user (Zeng, fig. 5A-B, par. [0054]-[0055], [0070],  a content creation user interface showing content item recommendations and a score for the content item. A threshold is predetermined to determine if the recommendation feedback is high recommend or low recommend, see fig. 5A:518. Where the recommendation feedback is interpreted as the mark indicating a high predicted value for the first user).

As per claim 25, Srinivasaraghavan teaches wherein the respective values are determined by the value model using two or more user behaviors that include at least one behavior (Srinivasaraghavan, fig. 5A, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the observations is interprtred as the two or more user behaviors that include at least one behavior.  Further, Column 17, Lines 21-22, “historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback reflective of user interests is interpreted as user behaviors with respect to content items presented to the users show in a set of observations obtained from historical data. The observations herein are interpreted as user behaviors), and 
the anchor variable indicates a relationship between a content item and the at least one behavior (Srinivasaraghavan, fig. 2, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the target variable is interpreted as the anchor variable in the user behaviors and it showing association/relation between the content item and the at least one behavior in the set of observations).  

As per claim 26, Srinivasaraghavan teaches wherein the anchor variable corresponds to a particular user action that indicates whether there is value in the content item (Srinivasaraghavan, fig 5a, Column 19,  Lines 5-14, “the recommendation and/or the automated action associated with the new observation may be based on a target variable value having a particular label (e.g., classification, categorization, and/ or the like), may be based on whether a target variable value satisfies one or more threshold (e.g., whether the target variable value is greater than a threshold, is less than a threshold, is equal to a threshold, falls within a range of threshold values, and/or the like), may be based on a cluster in which the new observation is classified, and/or the like.” Wherein the new observation may be based on a target variable value having a particular label (e.g., classification, categorization, and/ or the like) is interpreted as the particular user action that indicates whether there is value in the content item. Wherein the particular label defines whether a target variable value satisfies one or more threshold (e.g., whether the target variable value is greater than a threshold, is less than a threshold, is equal to a threshold, falls within a range of threshold values, and/or the like) which can be interpreted as the indicates whether there is value in the content item).

6.	Claims 3, 5-6, 8, 11, 13, 14, 16, 19, 21-22, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasaraghavan et al. (US 11070881 B1) in view of Zeng et al. (US 20180040029 A1) in further view of Xue et al. (US 20200311568 A1).

As per claim 3, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the particular user action of the anchor variable is a show less often action.”
On the other hand, in the same field of endeavor, Xue teaches wherein the particular user action of the anchor variable is a show less often action (Xue, fig. 8, par. [0012], [0068], user action is to ignore. Where to ignore a job posting is inherent to show less often action).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xue that teaches filtering online content items for recommendation using a generalized linear mixed effects model into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to reduce and minimize the amount of maintenance overhead (Xue par. [0019]).

As per claim 5, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 1 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing the candidate content items as such or providing links that a user can select to obtain the candidate content items (Xue, par. [0051], [0059], “the causing the second subset of candidate online content items 442 to be displayed” Where the candidate online content items is interpreted as the candidate content items which is being displayed/provided).  

As per claim 6, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 1 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing recommendations of the candidate content items for presentation to the first user (Xue, par. [0051], “recommendations for online content items are being generated for display on a landing page of an online service or in an electronic message from the online service to the target user (e.g., a text message or an e-mail).” Where the recommendations for online content items is interpreted as the recommendations of the candidate content items provided to the first user).  

As per claim 8, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 1 above.  
Additional, Xue teaches comprising: generating the candidate content items by performing a search of content items in response to a query received from the first user (Xue, fig. 5, par. [0052], “a search query received from the target user with the feature data of the candidate online content item.”).  

As per claim 11, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 10 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the particular user action of the anchor variable is a show less often action.”
On the other hand, in the same field of endeavor, Xue teaches wherein the particular user action of the anchor variable is a show less often action (Xue, fig. 8, par. [0012], [0068], user action is to ignore. Where to ignore a job posting is inherent to show less often action).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xue that teaches filtering online content items for recommendation using a generalized linear mixed effects model into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to reduce and minimize the amount of maintenance overhead (Xue par. [0019]).

As per claim 13, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 9 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing the candidate content items as such or providing links that a user can select to obtain the candidate content items (Xue, par. [0051], [0059], “the causing the second subset of candidate online content items 442 to be displayed” Where the candidate online content items is interpreted as the candidate content items which is being displayed/provided).

As per claim 14, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 9 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing recommendations of the candidate content items for presentation to the first user (Xue, par. [0051], “recommendations for online content items are being generated for display on a landing page of an online service or in an electronic message from the online service to the target user (e.g., a text message or an e-mail).” Where the recommendations for online content items is interpreted as the recommendations of the candidate content items provided to the first user).

As per claim 16, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 9 above.  
Additional, Xue teaches wherein the operations comprise: generating the candidate content items by performing a search of content items in response to a query received from the first user (Xue, fig. 5, par. [0052], “a search query received from the target user with the feature data of the candidate online content item.”).  

As per claim 19, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 18 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the particular user action of the anchor variable is a show less often action.”
On the other hand, in the same field of endeavor, Xue teaches wherein the particular user action of the anchor variable is a show less often action (Xue, fig. 8, par. [0012], [0068], user action is to ignore. Where to ignore a job posting is inherent to show less often action).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xue that teaches filtering online content items for recommendation using a generalized linear mixed effects model into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to reduce and minimize the amount of maintenance overhead (Xue par. [0019]).

As per claim 21, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 17 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing the candidate content items as such or providing links that a user can select to obtain the candidate content items (Xue, par. [0051], [0059], “the causing the second subset of candidate online content items 442 to be displayed” Where the candidate online content items is interpreted as the candidate content items which is being displayed/provided).  


As per claim 22, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 17 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing recommendations of the candidate content items for presentation to the first user (Xue, par. [0051], “recommendations for online content items are being generated for display on a landing page of an online service or in an electronic message from the online service to the target user (e.g., a text message or an e-mail).” Where the recommendations for online content items is interpreted as the recommendations of the candidate content items provided to the first user). 

As per claim 24, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 17 above.  
Additional, Xue teaches wherein the operations comprise: generating the candidate content items by performing a search of content items in response to a query received from the first user (Xue, fig. 5, par. [0052], “a search query received from the target user with the feature data of the candidate online content item.”).  

7.	Claims 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasaraghavan et al. (US 11070881 B1) in view of Zeng et al. (US 20180040029 A1) in further view of Perry et al. (US 7720779 B1).

As per claim 4, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the latent variable model is represented as a Bayesian network that encodes user actions and the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule.”
On the other hand, in the same field of endeavor, Perry teaches wherein the latent variable model is represented as a Bayesian network that encodes user actions (Perry, figs. 5-9, 17, Column 3, Lines 48-48, “a Bayesian network is generally constructed using nodes (vertices) and directional arcs (edges)” where the Bayesian network have nodes that uses variable coded with values, see Column 16, Lines 23-39) and 
the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule (Perry, figs. 5-9, 17, Column 31, Lines 27-28, graphical models can be constructed such as directed acyclic graphs. Column 36, Lines 9-33, the nodes of the constructed directed acyclic graphs stores conditional probabilities. As illustrated in the fig. 17 the QLI Bayesian network has the information of the variables with conditions and that information are the information to build the directed acyclic graph. Therefore, that information is interpreted to be encodes. The conditional variables for the nodes as illustrated is interpreted as all conditional independences among the nodes through the d-separation rule).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Perry that teaches editing, evaluation, and inference of graphical models is disclosed which can be used to construct and evaluate a graphical model or graphical network and to calculate inference values into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to provides an improved Bayesian network that is more accurate than conventional Bayesian networks (Perry Column 6, Lines 50-53).

As per claim 12, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 10 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the latent variable model is represented as a Bayesian network that encodes user actions and the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule.”
On the other hand, in the same field of endeavor, Perry teaches wherein the latent variable model is represented as a Bayesian network that encodes user actions (Perry, figs. 5-9, 17, Column 3, Lines 48-48, “a Bayesian network is generally constructed using nodes (vertices) and directional arcs (edges)” where the Bayesian network have nodes that uses variable coded with values, see Column 16, Lines 23-39) and 
the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule (Perry, figs. 5-9, 17, Column 31, Lines 27-28, graphical models can be constructed such as directed acyclic graphs. Column 36, Lines 9-33, the nodes of the constructed directed acyclic graphs stores conditional probabilities. As illustrated in the fig. 17 the QLI Bayesian network has the information of the variables with conditions and that information are the information to build the directed acyclic graph. Therefore, that information is interpreted to be encodes. The conditional variables for the nodes as illustrated is interpreted as all conditional independences among the nodes through the d-separation rule).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Perry that teaches editing, evaluation, and inference of graphical models is disclosed which can be used to construct and evaluate a graphical model or graphical network and to calculate inference values into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to provides an improved Bayesian network that is more accurate than conventional Bayesian networks (Perry Column 6, Lines 50-53).

As per claim 20, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 18 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the latent variable model is represented as a Bayesian network that encodes user actions and the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule.”
On the other hand, in the same field of endeavor, Perry teaches wherein the latent variable model is represented as a Bayesian network that encodes user actions (Perry, figs. 5-9, 17, Column 3, Lines 48-48, “a Bayesian network is generally constructed using nodes (vertices) and directional arcs (edges)” where the Bayesian network have nodes that uses variable coded with values, see Column 16, Lines 23-39) and 
the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule (Perry, figs. 5-9, 17, Column 31, Lines 27-28, graphical models can be constructed such as directed acyclic graphs. Column 36, Lines 9-33, the nodes of the constructed directed acyclic graphs stores conditional probabilities. As illustrated in the fig. 17 the QLI Bayesian network has the information of the variables with conditions and that information are the information to build the directed acyclic graph. Therefore, that information is interpreted to be encodes. The conditional variables for the nodes as illustrated is interpreted as all conditional independences among the nodes through the d-separation rule).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Perry that teaches editing, evaluation, and inference of graphical models is disclosed which can be used to construct and evaluate a graphical model or graphical network and to calculate inference values into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to provides an improved Bayesian network that is more accurate than conventional Bayesian networks (Perry Column 6, Lines 50-53).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Markey et al. (US 20140046777 A1), teaches systems and methods are disclosed for creating a digital consumer profile that may be dynamically and transiently generated, drawing upon attribute data that is available at time of the digital consumer profile creation. 
Oldale et al. (US 20040054572 A1), teaches an application in e-commerce such as for example, Internet web-sites for selling products such as books, music and holidays, but also in call centres and telesales and in traditional (BAM) retailing.
Gavlovski et al. (US 20180040019 A1), teaches an online system provides feedback to a content provider creating a content item for a target audience. The feedback may include a score, recommendation, or error notification for a creative such as an image, video, or text to be included in the content item.

Response to Arguments
9	Applicant’s arguments filed 03/17/2022, with respect to the abstract was reviewed and the words of the abstract was re-counted. The applicant arguments (Applicant’s Argument, page 9) is persuasive. It was noted that abstract has 3 words that is union together with a hyphen and will considered from hereinafter as single word. Considering those 3 words as single word the abstract will have exactly 150 words. Therefore, this objection is hereby withdrawn.

Applicant’s arguments filed 03/17/2022, with respect to the objections of claims 1-3, 9-11, and 17-19 in regards of the anchor variable have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant Arguments, page 9). Further, the amendments made to claims 1-3, 9-11, and 17-19 and the Applicant clarification had convinced the Examiner that the objections of claims 1-3, 9-11, and 17-19 in regards of the anchor variable are overcome, and for these reasons the objections of claims 1-3, 9-11, and 17-19 in regards of the anchor variable in record are withdrawn.

Applicant’s arguments filed 03/17/2022, with respect to the objections of claims 1, 6-9, 14-17, and 22-24 in regards of the first user have been fully considered and are persuasive (Applicant Arguments, page 10). Further, the amendments made to claims 1, 6-9, 14-17, and 22-24 and the Applicant clarification had convinced the Examiner that the objections of claims 1, 6-9, 14-17, and 22-24 in regards of the first user are overcome, and for these reasons the objections of claims 11, 6-9, 14-17, and 22-24 in regards of the first user in record are withdrawn.

It is noted that the examiner made a mistake on the previous office actions with respect to the U.S.C. § 112(a) rejection (Previous Office Action, page 5). The rejection mentions the U.S.C. § 112(a) but it should be recited as the U.S.C. § 112(b). The text of the quote is also wrong. The quote should be the quotation of 35 U.S.C. 112(b) “(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.” However, it is also noted that the Applicant had made amendments to claims. The amendments made to the claims had convinced the Examiner that the 35 U.S.C. § 112(b) rejections regarding insufficient antecedent basis of claims 4, 11, and 20 are overcome, and for these reason the 35 U.S.C. § 112(b) rejections regarding insufficient antecedent basis of claims 4, 11, and 20 in record are withdrawn.

Applicant’s arguments filed 03/17/2022, with respect to the U.S.C. § 112(b) rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 12). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

Applicant's arguments, filed on 03/17/2022 with respect to the rejection of claims 1-24 under 35 U.S.C. §103 (Applicant’s arguments, pages 10-13), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that prior arts of Xue et al. (US 20200311568 A1), and/or Zeng et al. (US 20180040029 A1) (Applicant arguments, page 10-13) do not teach “providing, to a scoring model, value-based training data, the training data comprising multiple instances of (i) user features, (ii) features of corresponding content items presented to users, and (iii) respective values of a value variable determined for each of the content items for the users, the respective values of the value variable being determined, from user behaviors with respect to content items presented to the users, by a value model based on an anchor variable in the user behaviors; training, using the training data, the scoring model to generate value-based scores from user features and content item features;”. It is respectfully submitted that prior arts of Xue et al. (US 20200311568 A1), and/or Zeng et al. (US 20180040029 A1) are no longer used to teach these limitations but the newly added Srinivasaraghavan et al. (US 11070881 B1) teaches this limitation as shown above. Claims 1, 9, and 17 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Applicant’s appears to argue the that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (Applicant’s arguments, page 12).  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations are the following: 
In Zeng the motivation for doing so would be to measure an effectiveness of each content item in a campaign (Zeng par. [0002]). 
In Xue the motivation for doing so would be to reduce and minimize the amount of maintenance overhead (Xue par. [0019]). 
In Perry the motivation for doing so would be to provides an improved Bayesian network that is more accurate than conventional Bayesian networks (Perry Column 6, Lines 50-53).
Besides that, combined modules/software’s parts to meet software intents is well known in the software engineering community. The concept of module comes from modular programming paradigm which advocates that software should be composed of separate, interchangeable components called modules by breaking down program functions into modules, each of which accomplishes one function and contains everything necessary to accomplish the system functionality intents when combined. Therefore, the if Applicant is augmenting the motivations to combine the prior arts have been fully considered and are not persuasive.

Applicant’s appears to argue the evaluation of the scope of the claims and cited “Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) ("In determining the eligibility of respondents' claimed process for patent protection under § 101, their claims must be considered as a whole. It is inappropriate to dissect the claims into old and new elements and then to ignore the presence of the old elements in the analysis. This is particularly true in a process claim because a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made."). MPEP § 2103(I)C (underlining added).”(Applicant’s arguments, page 12). The cited refence says it would apply under 35 U.S.C. § 101 rejections. There is not 35 U.S.C. § 101 rejections in previous office actions. Therefore, this argument is moot. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168